ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
TMV, LLC DBA Triune Associates                 ) ASBCA No. 62978-PET
                                               )
Under Contract No. SPE600-16-D-4513            )

APPEARANCES FOR THE PETITIONER:                   Dennis C. Ehlers, Esq.
                                                  Laurence Schor, Esq.
                                                  Robert D. Pratt, Esq.
                                                   Asmar, Schor & McKenna, PLLC
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Matthew Vasquez, Esq.
                                                   Trial Attorney
                                                   DLA Energy
                                                   Fort Belvoir, VA

                       ORDER PURSUANT TO RULE 1(a)(5)
              DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule 1(a)(5), a request for an order directing the
contracting officer to render a decision on a January 13, 2021 claim for $315,499.34.
The government has advised that a final decision on the claim will be issued by
September 10, 2021. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor’s claim by September 10, 2021.

        This Order completes all necessary action by the Board. If the contracting officer
fails to comply with this Order, such failure will be deemed a decision by the contracting
officer denying the claim, and the contractor may appeal to this Board or sue in the
United States Court of Federal Claims pursuant to the Contract Disputes Act, 41 U.S.C.
§§ 7103(f)(5), or 7104, as appropriate.

       Dated: August 19, 2021



                                                STEPHANIE CATES-HARMAN
                                                Administrative Judge
                                                Armed Services Board
(Signatures continued)                          of Contract Appeals
 I concur                                           I concur



 JOHN J. THRASHER                                   OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Chairman                                           Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


      I certify that the foregoing is a true copy of the Order Pursuant to Rule 1(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA No. 62978-PET, Petition of
TMV, LLC DBA Triune Associates, rendered in conformance with the Board’s Charter.

       Dated: August 20, 2021




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2